





PINNACLE FINANCIAL PARTNERS, INC.


NAMED EXECUTIVE OFFICERS
20__ PERFORMANCE UNIT AWARD AGREEMENT


THIS PERFORMANCE UNIT AWARD AGREEMENT (the "Agreement") is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the "Company"), and
___________ (the "Grantee"). Capitalized terms used but not defined in this
Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2018 Omnibus Equity Incentive Plan (the "Plan").


Section 1. Performance Unit Award.


(a) Grant of Performance Units. The Company hereby grants to the Grantee,
subject to the terms and conditions set forth in this Agreement and in the Plan,
____ Performance Units (the “Target Amount of Performance Units”) (subject to
adjustment under Section 4.2 of the Plan) which may be earned by the Grantee in
the event that (i) the Company’s Return on Average Tangible Assets (as defined
in Exhibit A) for each of the fiscal years ended December 31, 20__, December 31,
20__ and December 31, 20__ (each such fiscal year a “Performance Period” and
collectively, the “Performance Periods”) is equal to or greater than those
levels set forth in the Performance Measures attached hereto as Exhibit A and
(ii) the Grantee remains employed by the Company, or a Subsidiary or Affiliate
thereof, through the one year anniversary of the last day of the applicable
Performance Period (the “Required Employment Period”); provided that to the
extent that the Grantee vests in greater or less than one hundred percent (100%)
of the Target Amount of Performance Units (as provided for in this Section 1(a)
and Exhibit A), additional or fewer, as applicable, Performance Units than the
Target Amount of Performance Units will be issued to the Grantee hereunder. For
purposes of clarity and for the avoidance of doubt, the actual number of
Performance Units earned by the Grantee pursuant to this Agreement may be a
higher or lower number of Performance Units than the Target Amount of
Performance Units. Subject to adjustment under Section 4.2 of the Plan and as
provided for in Section 3 of this Agreement, the maximum number of Performance
Units that the Grantee may earn under this Agreement shall be ___ (the “Maximum
Amount of Performance Units”). Pursuant to the terms of Section 1(b) of this
Agreement, the Company shall issue to the Grantee one share of the Company's
common stock, $1.00 par value per share (the "Common Stock"), for each
Performance Unit that is earned by the Grantee pursuant to the terms of this
Agreement. The Compensation Committee shall determine whether the Company’s
Return on Average Tangible Assets exceeds the threshold levels of the
Performance Measures set forth on Exhibit A with respect to a Performance
Period.


(a)
Settlement of Performance Units. The Performance Units earned pursuant to
Section 1(a) shall not be settled in shares of the Company’s Common Stock
pursuant to Section 1(a) unless the ratio of Pinnacle Bank’s nonperforming
assets to its loans plus other real estate owned as described on Exhibit A (the
“NPA Ratio”) is equal to or less than ____% as of December 31, 20__. Subject to
the






--------------------------------------------------------------------------------





Compensation Committee’s determination that Pinnacle Bank’s NPA Ratio as of
December 31, 20__ was equal to or less than ____%, on a date selected by the
Company as soon as practicable after filing the Company’s Annual Report on Form
10-K with the Securities and Exchange Commission (the “SEC”) or such other
regulatory body or agency as such Annual Report shall be required to be filed,
but in no event later than March 15, 20__ or the date by which such Annual
Report would have been required to be filed with the SEC or such other
regulatory body or agency on a timely basis if the Company was at such time
still required to file such reports, the Company shall issue, or cause the
Company’s stock transfer agent to issue, in the name of the Grantee, a stock
certificate representing the number of shares of the Company’s Common Stock into
which the Performance Units (and any additional Performance Units issued
pursuant to Section 3 of this Agreement, if any) are to be settled in accordance
with Section 1(a) of this Agreement and the Performance Measures attached hereto
as Exhibit A. Until shares of the Company’s Common Stock are delivered to the
Grantee in settlement of the Performance Units (and any additional Performance
Units issued pursuant to Section 3 of this Agreement, if any), the Grantee shall
have none of the rights of a stockholder of the Company with respect to such
shares of the Company’s Common Stock issuable in settlement of the Performance
Units (and any additional Performance Units, issued pursuant to Section 3 of
this Agreement, if any), including the right to vote such shares. The Grantee’s
rights with respect to distributions or dividends declared or paid on the
Company’s Common Stock prior to the issuance of the shares of the Company’s
Common Stock in accordance with this Section 1(b) are set forth in Section 3 of
this Agreement.


Section 2. Calculation of NPA Ratio. In the event that the Compensation
Committee determines that an event has occurred during the fiscal year ended
December 31, 20__ which is outside the ordinary course and has impacted Pinnacle
Bank’s NPA Ratio for such fiscal year, the Compensation Committee shall have the
right, in its sole and absolute discretion, to increase or decrease the NPA
Ratio to reflect such event for purposes of determining whether shares of the
Company’s Common Stock shall be issuable in settlement of the Performance Units
earned for a Performance Period.


Section 3. Dividend Equivalents and Dividends.


(a) Crediting of Dividend Equivalents on Performance Units. Subject to this
Section 3, dividend equivalents shall be credited on the Grantee’s Performance
Units (other than Performance Units that, at the relevant record date,
previously have been settled in shares of the Company’s Common Stock or
forfeited) as follows:
    
(i) Cash Dividends. If the Company declares and pays a dividend or distribution
on shares of the Company’s Common Stock in the form of cash, then the Grantee
shall be credited with an amount equal to (A) the amount of such dividend on
each outstanding share of Common Stock, multiplied by (B) the Maximum Amount of
Performance Units that may still vest under this Agreement as of the record date
for such dividend or distribution.
    





--------------------------------------------------------------------------------





(ii) Non-Share Dividends. If the Company declares and pays a dividend or
distribution on shares of the Company’s Common Stock in the form of property
other than shares, then a number of additional Performance Units shall be
credited to the Grantee as of the payment date for such dividend or distribution
equal to (A) the Maximum Amount of Performance Units that may still vest under
this Agreement as of the record date for such dividend or distribution
multiplied by (B) the fair market value (as determined by the Compensation
Committee) of such property actually paid as a dividend or distribution on each
outstanding share of Common Stock at such payment date, divided by (C) the Fair
Market Value of a share of the Company’s Common Stock at such payment date.


(iii) Common Stock Dividends and Splits. If the Company declares and pays a
dividend or distribution on shares of the Company’s Common Stock in the form of
additional shares of Common Stock, or there occurs a forward split of the
Company’s Common Stock, then a number of additional Performance Units shall be
credited to the Grantee as of the payment date for such dividend or distribution
or forward split equal to (A) the Maximum Amount of Performance Units that may
still vest under this Agreement as of the record date for such dividend or
distribution, multiplied by (B) the number of additional shares actually paid as
a dividend or distribution or issued in such split in respect of each
outstanding share of Common Stock.
    
(b) Adjustment of Dividend Equivalents on Performance Units. If any Performance
Unit granted under this Agreement is not earned (or is otherwise forfeited) for
any reason, including as a result of (i) the failure of the Company to achieve
Return on Average Tangible Assets for any Performance Period at or above any
minimum or threshold level required pursuant to the Performance Measures
attached hereto as Exhibit A; (ii) the failure of Pinnacle Bank’s NPA Ratio as
of December 31, 20__ to be equal to or less than ____%; (iii) the Grantee’s
employment with the Company, or any Subsidiary or Affiliate thereof, terminating
prior to the one-year anniversary of the last day of an applicable Performance
Period; or (iv) the extent to which the Maximum Amount of Performance Units are
not earned, any dividend or distribution previously credited with respect to
such Performance Unit, whether in the form of cash, property or additional
Performance Units, shall be forfeited on the date on which the underlying
Performance Units are forfeited.


(c) Payment of Dividend Equivalents on Performance Units. Any cash credited to
the Grantee under Section 3(a)(i) of this Agreement prior to the vesting of the
Performance Units on which such cash is credited shall be accrued (without
interest and earnings) rather than paid to the Grantee when such dividend or
distribution is paid. At the time a Performance Unit is settled into shares of
the Company’s Common Stock pursuant to Section 1(b) of this Agreement, the
Company shall pay to the Grantee any amounts accrued in respect of dividends or
distributions on those Performance Units that are so settled. Any additional
Performance Units credited to the Grantee pursuant to Section 3(a)(ii) or (iii)
of this Agreement shall vest and, thereafter be settled in a like number of
shares of the Company’s Common Stock, only if (i) and to the extent the
Performance Measures applicable to the Performance Units on which such
additional Performance Units were payable are achieved; (ii) Pinnacle Bank’s NPA
Ratio as of December 31, 20__ is equal to or lower than ____%; and (iii) the
Grantee’s employment with the Company, or an Subsidiary or Affiliate thereof,
did not terminate prior to the one-year anniversary of the last day of the
Performance Period applicable to such Performance Units.





--------------------------------------------------------------------------------







Section 4. Termination/Change of Status.


(a) Termination Other Than for Death, Disability or Retirement. In the event
that the Grantee's employment by the Company (or any Subsidiary or Affiliate of
the Company) terminates for any reason, other than death, Disability or
Retirement, all Performance Units for which the Performance Measures set forth
in Exhibit A have not been achieved and for which the Grantee has not been
employed for the Required Employment Period, in each case, as of the date the
Grantee’s employment terminates (but not shares of the Company’s Common Stock
that may be issuable in settlement of Performance Units that have been earned
pursuant to Section 1(a) as of such date) shall be immediately forfeited and the
Grantee shall have no further rights with respect to such Performance Units or
shares of the Company’s Common Stock that may have been issuable in settlement
of such forfeited Performance Units. The Grantee, however, shall remain entitled
to receive shares of the Company’s Common Stock issuable in settlement of
Performance Units for which the Performance Measures set forth on Exhibit A and
the Required Employment Period had been achieved as of the date the Grantee’s
employment terminates, but only if Pinnacle Bank’s NPA Ratio as of December 31,
20__ is equal to or less than ____%. Any shares of the Company’s Common Stock
issuable pursuant to this Section 4(a) shall be issued in accordance with the
terms of Section 1(b) of this Agreement.


(b) Termination for Death or Disability. In the event that the Grantee’s
employment terminates by reason of death or Disability the forfeiture
restrictions on those Performance Units earned by the Grantee for any
Performance Period ended prior to the date that the Grantee’s employment
terminates by reason of death or Disability shall lapse, without regard to
whether the Grantee shall have completed the applicable Required Employment
Period, and the Grantee or in the case of the Grantee’s death, his or her estate
or heirs, shall be entitled to receive a like number of shares of the Company’s
Common Stock, without regard to whether Pinnacle Bank’s NPA Ratio as of December
31, 20__ will be equal to or less than ____%. Such shares shall be issued to the
Grantee, or in the case of the Grantee’s death, his or her estate or heirs, on a
date selected by the Company but in no event later than the seventy-fifth (75th)
day following the date of the Grantee’s termination of employment on account of
death or Disability. In addition, as of the date the Grantee’s employment
terminates on account of death or Disability, as applicable, the forfeiture
restrictions shall lapse on that number of Performance Units granted under this
Agreement for which the Performance Period was not completed as of such date as
the Compensation Committee may determine, based on the Company’s actual
performance in respect of the Performance Measures related to the Performance
Units for the period from the date of this Agreement through the date the
Grantee’s employment terminates on account of death or Disability, as
applicable, as would be expected to lapse for those Performance Periods that are
not yet completed, or if such number of Performance Units is not then
determinable, in the Target Amount of Performance Units, and the Grantee, or in
the case of the Grantee’s death, his or her estate or heirs, shall be entitled
to receive a like number of shares of the Company’s Common Stock, without regard
to whether Pinnacle Bank’s NPA Ratio as of December 31, 20__ will be equal to or
less than ____%. Any shares of the Company’s Common Stock issued pursuant to the
immediately preceding sentence shall be issued on a date selected by the Company
but in no event later than the seventy-fifth (75th) day following the date the
Grantee’s employment terminates on account of death or Disability.







--------------------------------------------------------------------------------





(c) Termination for Retirement. In the event that the Grantee’s employment by
the Company (or any Subsidiary or Affiliate of the Company) terminates by reason
of Retirement, the forfeiture restrictions on those Performance Units earned by
the Grantee for any Performance Period ended prior to the date of the Grantee’s
Retirement shall lapse, without regard to whether the Grantee shall have
completed the applicable Required Employment Period, and, subject to Pinnacle
Bank’s NPA Ratio as of December 31, 20__ being equal to or less than ____%, the
Grantee shall be entitled to receive in settlement of such Performance Units a
like number of shares of the Company’s Common Stock in accordance with the terms
of Section 1(b) of this Agreement. In addition, in the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate thereof) terminates by
reason of Retirement, the forfeiture restrictions on a pro rata portion of the
Performance Units that would have vested for the Performance Period in which the
Grantee’s Retirement occurred but for the fact that the Grantee was not employed
for the entire Performance Period shall lapse, without regard to whether the
Grantee shall have completed the applicable Required Employment Period, and the
Grantee shall vest in that number of Performance Units as shall equal the
product of (i) the number of Performance Units granted under this Agreement for
the Performance Period in which the Grantee’s employment terminates by reason of
Retirement that would have vested based on the Company’s actual performance for
the Performance Period and (ii) the quotient, expressed as a percentage,
resulting from dividing (A) the number of days that have lapsed as of the
Grantee’s date of Retirement from the first day of the applicable Performance
Period and (B) 365, and, subject to Pinnacle Bank’s NPA Ratio as of December 31,
20__ being equal to or less than ____%, the Grantee shall be entitled to receive
in settlement of such Performance Units a like number of shares of the Company’s
Common Stock in accordance with the terms of Section 1(b) of this Agreement. In
the event that the Grantee dies following the termination of his employment for
Retirement but before shares of the Company’s Common Stock are issued to the
Grantee in accordance with this Section 4(c) and Section 1(b) of this Agreement,
all such shares shall, on a date selected by the Company that is not later than
the seventy-fifth (75th) day after the Grantee’s death, be issued to the Grantee
without regard to whether Pinnacle Bank’s NPA Ratio as of December 31, 20__ will
be equal to or less than ____%.


Section 5. No Transfer or Pledge of Units. The Performance Units issued
hereunder may not be assigned, transferred, pledged, hypothecated or otherwise
encumbered or disposed of.


Section 6. Withholding of Taxes. Upon the issuance of shares of the Company’s
Common Stock (or other property distributed with respect thereto) pursuant to
Section 1(b), the Company shall cancel such shares of the Company’s Common Stock
(or withhold property) having an aggregate Fair Market Value, on the date of
such withholding, in an amount required to satisfy the applicable withholding
obligations or withholding taxes of the Grantee (the “Withholding Taxes”) as set
forth by Internal Revenue Service guidelines for the employer's minimum
statutory withholding with respect to the Grantee. The Company shall deduct from
any distribution of cash (whether or not related to the Award including, without
limitation, salary payments) to the Grantee an amount as shall be reasonably
required to satisfy the required Withholding Taxes as set forth by Internal
Revenue Service guidelines for the employer's minimum statutory withholding with
respect to the Grantee pertaining to cash payments under the Award (including
any cash dividends made in respect of Performance Units).







--------------------------------------------------------------------------------





Section 7. Change in Control. Upon the occurrence of a Change in Control (as
defined in the Plan) prior to the vesting of a portion of the Performance Units
awarded hereunder, the Compensation Committee, prior to consummation of such
Change in Control, shall determine, based on the Company’s actual performance in
respect of the Performance Measures related to the Performance Units for the
period from the date of this Agreement through the date the Compensation
Committee makes such determination, the number of Performance Units for which
the forfeiture restrictions would be expected to lapse for the Performance
Periods that are not yet completed at such time as the Committee makes its
determination and the Grantee shall vest, immediately prior to the consummation
of such Change in Control, in the greater of (i) such number of Performance
Units as the Compensation Committee shall determine and (ii) the Target Amount
of Performance Units for such Performance Periods as are not then completed. The
Grantee shall be entitled to receive, immediately prior to the consummation of
the Change in Control, in settlement of such Performance Units a like number of
shares of the Company’s Common Stock, together with such number of shares of the
Company’s Common Stock as are issuable to the Grantee in settlement of
Performance Units earned by the Grantee for any Performance Periods that are at
such time completed, without regard to whether the Grantee’s employment
continued for any Required Employment Period or Pinnacle Bank’s NPA Ratio as of
December 31, 20__ will be equal to or less than ____%.


Section 8. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan or this
Agreement.


Section 9. Governing Provisions. This Agreement is made under and subject to the
provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.


Section 10. Section 409A. Notwithstanding anything herein to the contrary, to
the maximum extent permitted by applicable law, the compensation to be paid to
the Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations or to otherwise
be exempt from the scope of “deferred compensation” under Section 409A of the
Code as restricted property governed by Section 83 of the Code, and this
Agreement shall be interpreted consistently therewith. However, to the extent
the payment of any compensation hereunder in connection with the Grantee’s
termination of employment does not qualify for an exception from treatment as
“deferred compensation” subject to Section 409A of the Code, then (a) such
amount shall not be payable unless the Grantee’s termination of employment
constitutes a “separation from service” within the meaning of Section
1.409A-1(h) of the Regulations and (b) if the Grantee is a “specified employee”
at such time for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed payment of any portion of the Performance Units or shares of the
Company’s Common Stock to which the Grantee is entitled under this Agreement is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of the Performance Units or shares of
the Company’s Common Stock shall not be paid to Grantee prior to the earlier of
(x) the expiration of the





--------------------------------------------------------------------------------





six-month period measured from the date of the Grantee’s “separation from
service” with the Company or (y) the date of the Grantee’s death. Upon the
earlier of such dates, settlement of all Performance Units shall occur as
otherwise provided in this Agreement. In the event compensation payable pursuant
to this Agreement is otherwise determined to constitute “deferred compensation”
within the meaning of Section 409A of the Code, this Agreement shall be
interpreted and administered consistently with the terms thereof.


Section 11. Miscellaneous.


11.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Performance Units and the shares of the Company’s Common Stock that may be
issued pursuant to this Agreement, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Performance
Units or the shares of the Company’s Common Stock that may be issued pursuant to
this Agreement, either orally or in writing, that are not included in this
Agreement or the Plan.


11.2 Captions. The captions and section numbers appearing in this Agreement are
inserted only as a matter of convenience. They do not define, limit, construe or
describe the scope or intent of the provisions of this Agreement.


11.3 Counterparts. This Agreement may be executed in counterparts, each of which
when signed by the Company and the Grantee will be deemed an original and all of
which together will be deemed the same Agreement.


11.4 Compliance With Laws and Regulations. The award of Performance Units (and,
if issued in settlement of Performance Units, shares of the Company’s Common
Stock) evidenced hereby shall be subject to all applicable federal and state
laws, rules, and regulations, and to such approvals by any governmental or
regulatory agency as may be required.


11.5 Notice. Any notice or communication having to do with this Agreement must
be given by personal delivery or by certified mail, return receipt requested,
addressed, if to the Company, to the principal office of the Company, and, if to
the Grantee, to the Grantee's last known address provided by the Grantee to the
Company.


11.6 Amendment. This Agreement may be amended by the Company, provided that
unless the Grantee consents in writing, the Company cannot amend this Agreement
if the amendment will materially change or impair the Grantee's rights under
this Agreement and such change is not to the Grantee's benefit.


11.7 Successors and Assignment. Each and all of the provisions of this Agreement
are binding upon and inure to the benefit of the Company and the Grantee and
their heirs, successors, and assigns. However, the Performance Units may not be
assigned or transferred except as otherwise set forth in this Agreement or the
Plan.


11.8 Governing Law. This Agreement shall be governed and construed exclusively
in accordance with the laws of the State of Tennessee applicable to agreements
to be performed in the State of Tennessee.





--------------------------------------------------------------------------------









[Signature page to follow.]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement to
be effective as of ________ __, 20__.


PINNACLE FINANCIAL PARTNERS, INC.:




By:______________________________
Name:
Title:




GRANTEE:




By:_____________________________
Name:





--------------------------------------------------------------------------------







EXHIBIT A


Performance Measures




[To be completed.]











